05/04/2021


                                          DA 18-0696
                                                                                          Case Number: DA 18-0696

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 110N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

SARAH LOUISE CARPENTER, a/k/a
SARAH LOUISE SKINNER,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Nineteenth Judicial District,
                        In and For the County of Lincoln, Cause No. DC-17-93
                        Honorable Matthew J. Cuffe, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Chad Wright, Appellate Defender, Alexander H. Pyle, Assistant Appellate
                        Defender, Helena, Montana

                For Appellee:

                        Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                        Attorney General, Helena, Montana

                        Marcia Boris, Lincoln County Attorney, Jeffrey Zwang, Deputy County
                        Attorney, Libby, Montana



                                                    Submitted on Briefs: March 17, 2021

                                                               Decided: May 4, 2021


Filed:

                                  cir-641.—if
                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Sarah Louise Carpenter appeals from her August 15, 2018 conviction by a jury of

the offense of Deliberate Homicide pursuant to § 45-5-102, MCA. We affirm.

¶3     In 2016, Sarah Louise Carpenter (Carpenter) and Travis Gillett (Gillett) lived

together in Kellogg, Idaho, with their infant, A.G. The couple had multiple domestic

disputes leading to Gillett’s arrest in late November 2016. Carpenter told a childhood

friend with whom she had recently reconnected, Ezra Skinner (Skinner), that Gillett was in

jail, leading to Skinner going to visit Carpenter.         Skinner understood Carpenter’s

relationship with Gillett to be rocky at that point, and Carpenter related to Skinner that

Gillett had been beating her and had not been adequately helping to take care of their child.

Skinner and Carpenter soon moved into a trailer together in Ponderay, Idaho. Skinner

testified that when Gillett came to the trailer, Skinner witnessed Gillett and Carpenter argue

about custody of their child. Skinner later told law enforcement that, on multiple occasions,

he awoke to find Gillett standing over him and Carpenter in bed.

¶4     Carpenter had a tubal pregnancy that had to be terminated. She testified that Skinner

seemed to be upset by this news and that she told him not to worry because he was not the


                                              2
father. In January 2017, Gillett was kicked out of his shelter in Coeur d’Alene. Carpenter

testified at trial that she told Skinner to leave her trailer so she could bring Gillett home.

Carpenter testified that this meant that Skinner would have to return to his parents’ property

to live without running water or electricity.

¶5       Carpenter picked Gillett up in Coeur d’Alene the evening of January 13. Around

10:30 p.m., Carpenter texted Skinner that the “snake,” their term for Gillett, was in her

vehicle but not cooperating and subsequently asked Skinner to follow them. At 2:21 a.m.,

Carpenter texted Skinner that she was in bed and that Gillett was snorting pills.

¶6       Skinner testified at trial that, at Carpenter’s urging, he then purchased duct tape and

arrived at the trailer where he helped restrain Gillett—who was under the influence of

drugs—with duct tape, a blanket, and a rope. Skinner testified that they put Gillett and

A.G. into Carpenter’s vehicle and proceeded to drive through the night, traversing through

northern Idaho and northwestern Montana, stopping at elevated points to consider throwing

Gillett off. After dawn, they stopped by the side of the road and Skinner got out to relieve

himself. Carpenter let Gillett out of the vehicle, cut his bonds, and ordered Gillett to take

off a special black and white “Metal Mulisha”1 shirt that belonged to her daughter. After

granting Gillett’s request for a cigarette, Carpenter then ordered Gillett to descend the

snowy roadside embankment, pointed Skinner’s Glock .40 at him, and shot him multiple

times.




     1
     Skinner testified that the “Metal Mulisha” is a motorcycle stunt group that performs around
the United States.
                                                3
¶7    Skinner testified that the couple then drove off but returned shortly thereafter to

retrieve Carpenter’s food assistance card that she had dropped at the scene. Skinner

observed Carpenter standing a couple feet to the side of where Gillett was lying at the

bottom of the embankment and shoot him in the head before scrambling back up the slope

to the vehicle. At Carpenter’s request, the couple then went to the Dirty Shame Saloon in

Yaak for a drink. While driving home, Skinner lost control of the vehicle and went off the

road. He moved to the passenger seat where he remained while Carpenter flagged down

passerby who pulled them out.

¶8    Carpenter testified at trial to a different version of the events leading to Gillett’s

death. According to Carpenter, she and Gillett were about to have sex when Skinner

arrived at her home, bound Gillett, put him in his vehicle, and left, returning hours later

without Gillett. Skinner then drove Carpenter to the Dirty Shame Saloon in Yaak, where

he told Carpenter where Gillett’s body was located.

¶9    The parties agree that Carpenter subsequently engaged in a lengthy cover-up

attempt. While out with Skinner, Carpenter sent a text message to herself from Gillett’s

phone saying that he was breaking up with her. The next day, Carpenter contacted Gillett’s

sister over Facebook messenger, saying that Gillett had gone to a drug deal and had not

returned, but that some of his items had been dropped off at her trailer. Carpenter claimed

to have found a piece of paper in Gillett’s backpack with “mile marker 48 drop solo jack

rd yaak” written on it and inquired about the roads in the Yaak area, which she said she

had never been to.



                                            4
¶10      Carpenter called the Ponderay Police Department and reported Gillett as missing.

Later that night, Carpenter again messaged Gillett’s sister to say that she would be going

to look for Gillett the next day. While driving to Montana, Carpenter called the Lincoln

County dispatch, repeating her story about Gillett going missing and stating that she had

never been to the Yaak area. Carpenter stopped at the Yaak Mercantile, where she inquired

about Gillett and asked for directions to mile marker 48.

¶11      While driving up Yaak River Road, Carpenter encountered two hunters and asked

for directions to Solo Jo Road or mile marker 48. She said she had never been to the Yaak

area and volunteered that her boyfriend had been snowmobiling and was missing. Because

the roads were bad, the hunters offered to follow her in their vehicle. They followed

Carpenter until she stopped, without hesitation, and exited her vehicle right at mile marker

48. As one of the hunters walked up to her and looked over the bank, he saw Gillett’s body

below.

¶12      After the party returned to the Yaak Mercantile and called law enforcement,

Carpenter repeated her story that someone had returned Gillett’s wallet and phone to her

residence after he went missing during a delivery, that she had subsequently found the

“solo jo” road note2 in his backpack, and that she had never been to the Yaak area.

Carpenter told law enforcement that she found Gillett’s body after seeing “something

bigger than a game trail” going down from the side of the road.




   2
       Carpenter would later admit at trial to having forged this note.
                                                   5
¶13      A police report initially indicated that the path through the snow leading to Gillett’s

body contained only a single set of tracks. However, subsequent ballistics analysis

determined that the fatal shot was fired from behind Gillett’s head at a distance of less than

three feet, such that the shooter must have also descended and climbed the same track

through the snow.

¶14      Law enforcement obtained the Dirty Shame Saloon’s surveillance video, showing

Carpenter and Skinner there together on January 14, 2017. The video shows Skinner

scanning the bar and then looking directly into the camera, at which point he can be seen

mouthing what defense counsel interpreted to be the words “oh shit,” before moving out

of view. Skinner can be seen dressed in heavy clothing and work boots, while Carpenter

appears to be wearing thin clothes and sneakers. Skinner bought new boots a few days

later.

¶15      Investigators found a cigarette butt underneath Gillett’s body and recovered .40

caliber bullets and cartridges from the scene that were determined to have been fired by a

Glock. Skinner had a prior conviction for carrying a concealed .40 caliber Glock. On

January 23, 2017, law enforcement reinterviewed Carpenter. On February 16, 2017, law

enforcement executed search warrants for Carpenter’s residence and vehicles belonging to

Carpenter and Skinner. Officers seized a computer and phones as well as a .40 caliber

round found in Skinner’s vehicle.

¶16      When she was confronted with a photo from the Dirty Shame Saloon’s surveillance

video, Carpenter told law enforcement that she had travelled to the area with Skinner that

day to look for Gillett and had lied about not having been to the Yaak area to avoid casting

                                                6
suspicion upon herself. She told law enforcement that she had requested that Skinner go

with her to search for Gillett on Friday night and that they had left for the Yaak area around

8:00 a.m. on Saturday. Carpenter told law enforcement that she had never seen Skinner’s

Glock.

¶17      On March 8, 2017, Detective Duane Rhodes (Rhodes) submitted an Affidavit of

Probable Cause and Application for Search Warrant for digital material contained on the

seized electronic devices. In another application, Rhodes sought a warrant directing

Facebook Inc., a California corporation, to produce and deliver information stored in

accounts belonging to Gillett, Carpenter, and Skinner. Both warrants requested access to

substantially all of the information available on the devices and Facebook accounts and

were not limited by timestamp. Both were granted.

¶18      In September 2017, the State charged both Carpenter and Skinner with Deliberate

Homicide or, in the alternative, Deliberate Homicide by Accountability. While in jail,

Carpenter attempted to pass a written note to Skinner saying that investigators had

discovered that some of her texts to Skinner—including the one referring to Gillett as a

“snake” who was not cooperating—had been deleted from her phone and that they needed

to get their story straight.

¶19      On March 9, 2019, Skinner went into a meeting with Detective Rhodes knowing

that a deal might be on the table and implicated Carpenter. Skinner stated that he,

Carpenter, and Gillett had been on a long “booze cruise” through Idaho and Montana when

Carpenter unexpectedly shot Gillett. Skinner entered into a plea agreement dismissing the

deliberate homicide charge in exchange for his testimony and a plea of guilty to Tampering

                                              7
with Evidence. In a subsequent interview on March 19, Skinner stated that Gillett had been

bound with duct tape before being abducted and shot as part of a preexisting plan. During

these interviews, Skinner explained that they had taken the murder weapon, his Glock .40,

to a wedding in Texas where it was sold to a relative. This information led to the eventual

recovery of the Glock from Texas by law enforcement.3

¶20    After Carpenter learned that Skinner had told law enforcement in his first interview

that the murder weapon had been sold to a family member, Carpenter called her father and

warned him that someone might try to contact the purchaser, her cousin. After she learned

that Skinner had revealed that Gillett had been duct taped, she called her father and sister

and asked them to retrieve Gillett’s watch that would have had duct tape residue on it from

her belongings.

¶21    Before trial, Carpenter moved to suppress the evidence obtained from searches of

Carpenter’s device and Facebook account, arguing that both search warrants were

insufficiently particularized and that the District Court lacked the jurisdiction to direct a

warrant to a California corporation. The District Court denied these motions.

¶22    At trial, the State admitted a photo recovered from Skinner’s phone depicting

Carpenter posing with a firearm that Skinner confirmed was the murder weapon, his Glock

.40. The photo was taken before the murder but texted to Skinner on February 2, 2017.

The State also admitted a text recovered from Skinner’s phone, sent by Carpenter the day


   3
      After learning that the weapon had been sold to one of Carpenter’s relatives at a wedding in
Texas, law enforcement examined messages from Carpenter’s Facebook account and determined
that Carpenter’s cousin was the likely buyer. Skinner was able to confirm that the cousin was the
buyer when shown a photo of him by law enforcement.
                                                8
after Gillett’s body was found, stating, “Hey, I fuckin love you and nothing will change

that.”

¶23      Exhibits derived from the contested search warrants of Carpenter’s device and

Facebook account data were admitted at trial. The State admitted photos found by

searching Carpenter’s Facebook account depicting Carpenter’s daughter wearing a black

“Metal Mulisha” shirt.4

¶24      The State also introduced several of Carpenter’s Facebook messages apparently

referencing Skinner’s Glock, in which she describes spending a night with her “precious

.40,” says that she has Skinner’s “pistol” because she asked to “hold on to it,” and stating

that she “ha[d] a few things” she could sell to her cousin, who later bought the Glock.

¶25      The State also introduced Carpenter’s text message history which, when compared

with Skinner’s, demonstrated that messages had been deleted from her phone around the

time of the murder. Carpenter testified that Skinner and his friend deleted the messages

off of her phone.

¶26      At trial, Carpenter testified that her previous lies had been made in an effort to

protect Skinner, as she was afraid of being alone and needed his help to support her

children. During Carpenter’s direct examination, defense counsel commented that a




   4
      Defense counsel had previously cast doubt on Skinner’s testimony that Gillett had removed
a black and white “Metal Mulisha” shirt belonging to Carpenter’s daughter immediately before
being killed by pointing out that Gillett’s body was found wearing a red “Metal Mulisha” shirt,
raising the unlikely scenario that he was simultaneously wearing two different “Metal Mulisha”
shirts prior to his death.
                                              9
portion of Carpenter’s Facebook messages admitted by the defense pertaining to

Carpenter’s fears of a custody battle with Gillett had cast her under suspicion.

¶27    In closing argument, the State focused on Carpenter’s cover-up attempts and

changing alibis. The defense pointed to Skinner’s motive to implicate Carpenter in

exchange for a deal with the State, his admittedly false and incomplete story given during

his March 9 meeting with investigators, possible discrepancies between his trial testimony

and crime scene evidence, and circumstantial evidence suggesting that Skinner was the

murderer.

¶28    After a seven-day jury trial, Carpenter was convicted and subsequently sentenced

to a prison sentence of life without parole for Deliberate Homicide and ten years of prison

for Tampering with or Fabricating Physical Evidence. Carpenter appeals the District

Court’s denial of her motions to suppress evidence derived from the search warrants.

¶29    We review an order denying a motion to suppress evidence to determine whether

the court’s findings of fact are clearly erroneous and whether those findings were correctly

applied as a matter of law. State v. Burchill, 2019 MT 285, ¶ 12, 398 Mont. 52, 454 P.3d

633 (citation omitted). A district court’s determination regarding whether a search warrant

is sufficiently particularized, like jurisdictional determinations, is a legal conclusion we

review de novo. State v. Neiss, 2019 MT 125, ¶ 14, 396 Mont. 1, 443 P.3d 435; Ballou v.

Walker, 2017 MT 197, ¶ 12, 388 Mont. 283, 400 P.3d 234.

¶30    On appeal, Carpenter renews her argument that, while there may have been probable

cause to search some material on her phone and Facebook account, the warrants authorized

a search of substantially all available information and thereby rendered the warrants

                                             10
overbroad, general warrants that violated the particularity requirement found in the

Montana and federal constitutions. Carpenter also argues that the District Court erred in

failing to suppress information gathered from Carpenter’s Facebook account because the

warrant was directed to a California corporation and exceeded the court’s jurisdiction under

§§ 46-5-220(2) and 3-5-312(1), MCA.

¶31    Assuming, without deciding, for the purposes of this Opinion that the District Court

did err in declining to suppress the evidence acquired through the challenged warrants, we

need not reverse if the alleged error was harmless. See § 46-20-701(1), MCA. An error is

harmless when there is “no reasonable possibility that the inadmissible evidence might

have contributed to the conviction.” State v. Van Kirk, 2001 MT 184, ¶ 47, 306 Mont. 215,

32 P.3d 735.

¶32    Carpenter argues that the “untainted” evidence presented at trial was ambiguous as

to whether Carpenter or Skinner committed the murder and that the evidence obtained from

the contested search warrants substantially added to the strength of the State’s case. In

particular, Carpenter points to the following pieces of evidence: (1) photos of Carpenter’s

daughter with a black and white “Metal Mulisha” shirt; (2) messages indicating that

Carpenter had access to Skinner’s Glock; (3) text message records indicating that Carpenter

had deleted messages to Skinner from around the time of the murder; and (4) messages

suggesting Carpenter feared a custody battle with Gillett.

¶33    First, Carpenter argues that the Facebook photos of her daughter wearing a black

and white “Metal Mulisha” shirt supported Skinner’s testimony that Gillett had been forced

to remove that shirt before his murder, despite evidence showing that Gillett’s body had

                                            11
been found wearing a red “Metal Mulisha” shirt. However, the admitted Facebook photos

did nothing more than confirm that Carpenter’s daughter did indeed have a black and white

“Metal Mulisha” shirt. The photos did not corroborate Skinner’s testimony that Gillett had

been wearing, and been forced to remove, that particular shirt at the time of his death.

Moreover, notwithstanding the apparent unlikelihood that Gillett was simultaneously

wearing two different “Metal Mulisha” shirts before his death, Gillett’s apparel was a

minor detail that did not play a significant role in a trial that ultimately turned on whether

it was Skinner or Carpenter who shot Gillett. Admission of this evidence was harmless.

¶34    Second, Carpenter argues that admission of her Facebook messages helped the State

establish that Carpenter had access to Skinner’s Glock, the murder weapon, thereby

shifting suspicion from Skinner to Carpenter. However, the State also introduced a

photograph of Carpenter posing with Skinner’s Glock. This photo was obtained from

Skinner’s phone and was therefore not subject to the motion to suppress. This image

vividly demonstrated Carpenter’s access to the murder weapon and was far more

persuasive than the challenged Facebook messages making what appear to have been vague

references to the gun. The evidentiary value of these messages was merely cumulative and

any error in admitting them was harmless.

¶35    Third, Carpenter argues that the admission of her text records showed that she

deleted messages between her and Skinner around the time of the murder. However, the

State also admitted Carpenter’s jailhouse letter to Skinner in which she discussed coming

up with a story regarding the deleted messages. Carpenter testified at trial that Skinner and

a friend had deleted the messages. Moreover, Carpenter’s testimony at trial was that she

                                             12
had engaged in a lengthy coverup attempt in order to protect Skinner, so evidence that she

had deleted text messages at the time of the murder was not harmful to her theory of the

case. Thus, admission of the records was harmless. 5

¶36    Finally, Carpenter points to the Facebook messages suggesting that she feared a

custody battle with Gillett, a potential murder motive. However, Skinner testified at trial

that he had witnessed Carpenter and Gillett arguing over custody of their child. These

Facebook messages were therefore merely cumulative in establishing this potential motive

and their admission was harmless.

¶37    The record demonstrates beyond a reasonable doubt that the challenged evidence

did not contribute to the conviction. See Van Kirk, ¶ 47. Any potentially erroneously

admitted evidence was either merely cumulative or played an extremely minor role in

Carpenter’s seven-day trial. The photo of her with the Glock and other incriminating

messages were taken from Skinner’s phone. Carpenter’s conviction was supported by

unrefuted evidence of her numerous coverup attempts and ever-changing alibis. Because

admission of the challenged evidence was not prejudicial, we need not determine whether

the warrants were insufficiently particularized or outside the District Court’s jurisdiction,

such that suppression of the resulting evidence would have been required.

¶38    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the



   5
     Carpenter also argues that she was prejudiced by her text “Hey, I fuckin love you and nothing
will change that” to Skinner after Gillett’s body was found. However, this text was admitted
through Skinner’s records, not Carpenter’s.
                                               13
Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶39    Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:


/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ BETH BAKER
/S/ JIM RICE




                                            14